Docket Nos. 100470, 100635 cons.




                     IN THE
                SUPREME COURT
                       OF
              THE STATE OF ILLINOIS



THE PEOPLE OF THE STATE OF ILLINOIS, Appellant, v.
CHARLES PRICE, Appellee.BTHE PEOPLE OF THE STATE
OF     ILLINOIS, Appellant, v. ANTHONY ROSE, Appellee.

               Opinion filed May 18, 2006.



    JUSTICE KILBRIDE delivered the judgment of the court,
with opinion.
    Chief Justice Thomas and Justices Freeman, McMorrow,
Fitzgerald, Garman, and Karmeier concurred in the judgment
and opinion.



                        OPINION
    Charles Price and Anthony Rose were each charged with
two counts of felony theft arising out of a single incident. They
were tried together before a jury and convicted on both counts.
Price was sentenced to five-year concurrent sentences on both
counts, and Rose was sentenced to two-year concurrent
sentences on both counts. Each defendant appealed
separately. In a published opinion, the appellate court reversed
Price=s convictions and remanded for a new trial. 356 Ill. App.
3d 223. Rose=s convictions were reversed and remanded in a
summary order. No. 3B03B0497 (unpublished order under
Supreme Court Rule 23). The State filed petitions for leave to
appeal in both cases. We allowed the petitions and
consolidated the cases on appeal to this court.
    The two theft counts in the indictment were predicated on
different sections of the theft statute (720 ILCS 5/16B1 (West
2002)) and alleged the commission of the same offense in two
different ways. The appellate court determined that the guilty
verdicts were legally inconsistent and remanded for a new trial.
This case presents the question of whether the verdicts were
legally inconsistent and, if inconsistent, whether we must
remand for a new trial. We now reverse the judgments of the
appellate court.

                         BACKGROUND
    Price and Rose were both charged by indictment with one
count of burglary and two counts of felony theft in the circuit
court of Will County. The burglary count alleged that
defendants entered the Schenk, Duff & McNamara law firm
with the intent to commit a theft. The first theft count alleged
that both defendants Aexerted unauthorized control over ***
office-related property, having a total value exceeding $300 ***,
intending to deprive [the law firm] permanently of the use or
benefit of said property.@ The second theft count alleged that
both defendants Aobtained control over *** office-related
property having a total value exceeding $300 *** under
circumstances that would reasonably induce them to believe
that the property was stolen, intending to deprive [the law firm]
of the use or benefit of the property.@


                              -2-
    At defendants= jury trial, a Joliet police officer testified she
observed the defendants walking away from Joliet Housing
Authority property at approximately 12:15 a.m. About an hour
later, Rose returned to the property. The officer asked where
he was going, and Rose explained that he needed to help his
friend carry food because his friend=s car had broken down.
Rose then retrieved a shopping cart from the side of a building.
The cart appeared to belong to the liquor store located there.
He then headed eastbound across a bridge.
    About 10 minutes later, the officer observed defendants
returning together westbound over the bridge. Price was
pushing a shopping cart filled with a laptop computer, radio,
two briefcases, a humidor, and a combination TV/VCR. At the
entrance to the housing authority property, the officer asked
Rose where he had obtained the items in the shopping cart. He
replied that he found them by the garbage at St. Vincent=s
Church. According to the officer, St. Vincent=s Church is
actually the DePaul Resale Shop, a thrift resale store. After
obtaining Rose=s permission, the officer examined the items
and discovered a business card from the Schenk law firm
inside a black briefcase.
    The officer testified that the Schenk law firm is
approximately four to six blocks from the place where she
encountered defendants and that it would take approximately
four to six minutes to walk that distance. According to the
officer, no retail establishments were open on a Sunday
between midnight and 1:30 a.m.
     Another officer testified Rose stated he encountered an
unknown female behind St. Vincent=s who gave him the items
in the cart. Rose told the officer he had previously taken items
with permission from behind St. Vincent=s. The officers
dispatched a police car to the thrift store, but no items were
found outside the building.
    An employee of the St. Vincent DePaul Resale Shop
testified that unwanted items were never placed in back of the
store for people to take after hours. Since October 2002,
discarded items have been placed in the garbage inside a
closed garage and collected by the garbage service. She
testified that she did not give the recovered items to

                                -3-
defendants and had never before seen those items. Evidence
was introduced establishing that the items in the shopping cart
belonged to various individuals in the Schenk law firm and had
been removed without authority from anyone in that firm.
    Following denial of defendants= motion for directed verdict,
the case was submitted to the jury. During deliberations, the
jury sent a note to the trial judge inquiring about the difference
between the phrases Aknowingly exerted unauthorized control@
and Aknowingly obtained control@ in the jury instructions. The
jury also asked whether there was Aany clear distinction
between the second and third charge@ and whether defendants
could be convicted of both. The judge responded in writing,
directing the jurors to refer to the instructions submitted, and he
gave no further guidance on the jurors= questions.
    The jury acquitted defendants of burglary, but found them
guilty of both theft counts. On the first theft count, it found both
defendants guilty of theft of property exceeding $300 in value.
On the second theft count, it found both defendants guilty of
theft of stolen property exceeding $300 in value. Following
denial of their posttrial motions, defendants were sentenced to
concurrent terms of imprisonment. Defendants appealed
separately.
    In Price=s appeal, the appellate court held, in a published
opinion, that the guilty verdicts for counts II and III were legally
inconsistent and remanded for a new trial. 356 Ill. App. 3d at
225-27. Two justices specially concurred, agreeing that the
verdicts were legally inconsistent, but arguing that because
both convictions were for theft and carried the same sentence,
the better course would be to vacate one of the two
convictions. Nevertheless, the two concurring justices believed
that remand was mandated by this court=s precedent, including
People v. Jones, 207 Ill. 2d 122 (2003). 356 Ill. App. 3d at 227-
28 (Slater, P.J., specially concurring, joined by Lytton, J.).
    In Rose=s appeal, the appellate court issued a Rule 23
summary order (166 Ill. 2d R. 23(c)) vacating the theft
convictions and remanding for a new trial pursuant to the
holding in Price. We consolidated the appeals for review in this
court.


                                -4-
                           ANALYSIS
     At the outset, we must determine whether the verdicts on
count II and count III of the indictment were legally
inconsistent. ALegally inconsistent verdicts occur when an
essential element of each crime must, by the very nature of the
verdicts, have been found to exist and to not exist even though
the offenses arise out of the same set of facts.@ People v.
Frieberg, 147 Ill. 2d 326, 343 (1992). When offenses involve
mutually inconsistent mental states, a determination that one
mental state exists is legally inconsistent with a determination
of the existence of the other mental state. People v. Hoffer, 106
Ill. 2d 186, 195 (1985). Whether two verdicts are legally
inconsistent presents a question of law and, therefore, our
review is de novo. Redmond v. Socha, 216 Ill. 2d 622, 642
(2005).
     Count II of the indictment alleged a violation of section
16B1(a)(1) of the theft statute. That section provides that one
commits theft who knowingly A[o]btains or exerts unauthorized
control over property of the owner.@ 720 ILCS 5/16B1(a)(1)
(West 2002). Count III of the indictment alleged a violation of
section 16B1(a)(4) of the theft statute. That section provides
that one commits theft who A[o]btains control over stolen
property knowing the property to have been stolen or under
such circumstances as would reasonably induce him to believe
that the property was stolen.@ 720 ILCS 5/16B1(a)(4) (West
2002). We recently confirmed earlier authority holding that
A >the several subsections of section 16B1 do not undertake to
create a series of separate offenses, but rather to create a
single offense of theft which may be performed in a number of
ways.= @ People v. Graves, 207 Ill. 2d 478, 484 (2003), quoting
People v. Fowler, 72 Ill. App. 3d 491, 494-95 (1979), citing
People v. Marino, 44 Ill. 2d 562 (1970).
     The indictment alleged each defendant violated section
16B1(a)(1) in that they Aknowingly exerted unauthorized control
over property of Schenk, Duffy and McNamara *** intending to
deprive Schenk, Duffy and McNamara permanently of the use
or benefit of said property.@ The indictment alleged each
defendant violated section 16B1(a)(4) in that they knowingly

                              -5-
obtained control over the Schenk firm property Aunder such
circumstances as would reasonably induce them to believe that
the property was stolen.@ Thus, the charging instrument
accused defendants of a single offense of theft committed in
two different ways.
    Section 16B1(a)(4) sets out two distinct sets of
circumstances, separated by the disjunctive Aor,@ establishing
the offense of theft. In the first instance, the offense is
committed when one knowingly A[o]btains control over stolen
property knowing the property to have been stolen.@ (Emphasis
added.) In the second instance, the offense is committed when
one knowingly obtains control over stolen property Aunder such
circumstances as would reasonably induce@ belief that the
property was stolen. The appellate court reasoned that
because count III of each indictment charged the offense in the
second manner, conviction on those offenses indicates the jury
found the defendants did not in fact know that the property was
stolen, but only reasonably believed it to be stolen. 356 Ill. App.
3d at 226.
    The guilty verdict on count II of each indictment, on the
other hand, indicated that defendants knew the property was
stolen because they were the Aactual thieves.@ The appellate
court reasoned that Aone cannot be the actual thief and, at the
same time, possess merely a reasonable belief that the
property was stolen.@ 356 Ill. App. 3d at 227. Accordingly, the
appellate court held the verdicts legally inconsistent because
the jury found both that defendants knew the property was
stolen, and that they did not know in fact that the property was
stolen. 356 Ill. App. 3d at 227.
    The State argues that the appellate court analysis is flawed
for two reasons: (1) it is incorrect that a person who actually
steals property cannot have a reasonable belief that the
property is stolen, and (2) the General Assembly removed from
section 16B1(a)(4) the former requirement that the property in
question had been stolen by another. On the first point, the
State contends that if the defendants stole the items
themselves, they obviously knew of circumstances that would
reasonably induce them to believe the items were stolen. The
appellate court, however, determined section 16B1(a)(4)

                               -6-
applied only when a defendant Amerely@ had reason to believe
items were stolen and not when a defendant was certain the
items were stolen. The State notes the statute contains no
limiting language. The statute is not ambiguous, the State
argues, and thus courts have no authority to amend or add to
the statute. In re M.M., 156 Ill. 2d 53, 69 (1993). Hence, the
statute requires only that a defendant obtain control over
property under circumstances as would reasonably lead him to
believe the property is stolen. This requirement is met even if
the defendant is certain the property is stolen. Consequently,
the State argues, the appellate court incorrectly concluded that
one cannot both know and reasonably believe the property is
stolen.
    On the second point, the State argues that Public Act
83B715, effective July 1, 1984, amended the theft statute by
deleting the words Aby another@ following the words Ahave been
stolen@ from the description of theft under section 16B1(a)(4).
Since the amendment, appellate court panels have held that
the Aactual thief@ may be prosecuted and convicted for
obtaining control over stolen property. See People v.
Dabrowski, 162 Ill. App. 3d 684, 690-91 (1987); People v.
Drake, 156 Ill. App. 3d 425, 427-29 (1987). Thus, the State
contends the verdict on the charge of violating section
16B1(a)(1) in count II is not legally inconsistent with the verdict
on the charge of violating section 16B1(a)(4).
    Defendants do not directly address the first prong of the
State=s argument. Instead, they argue that it is well settled that
Aa wrongful taking and a wrongful receipt should be viewed as
distinct ways of establishing theft,@ and that Aone cannot be
convicted of both theft and the receipt of that property once
stolen.@ (Emphases in original.) 1 J. Decker, Illinois Criminal
Law '11.09, at 565 (3d ed. 2000). In this case, defendants
contend count II of the indictment charged a wrongful taking,
while count III charged a wrongful receipt of stolen property.
The written questions to the court demonstrate that the jury
obviously recognized the apparent dichotomy between the two
charges. The jurors wanted to know the clear distinction
between the two charges, and whether defendants could be
convicted of both. The questions indicate that they perceived a

                               -7-
difference between Aknowingly exerted unauthorized control@
and Aknowingly obtained unauthorized control.@
    Defendants argue that the difference between the two
charges was in the character of the property at the time
defendants acquired it. Defendants claim that at that time, the
property had to be either Aalready stolen@ or Anot yet stolen.@
Accordingly, the trial judge should have responded to the
jurors= questions by instructing them that they should choose
between finding defendants not guilty of both theft counts or
guilty of one of the two theft counts, but not the other.
    In Dabrowski, our appellate court held that the 1984
amendment to the theft statute removed the requirement that
the property in question was stolen Aby another,@ finding the
plain language of the amended statute unambiguous.
Dabrowski, 162 Ill. App. 3d at 690-91. In Drake, the appellate
court held that the definitions of theft in section 16B1(a)(1) and
section 16B1(a)(4) overlap, and that the latter provision applies
to conduct of the actual thief as well as to another. The State,
therefore, is entitled to exercise its discretion and Aprosecute
under the statue of its choice.@ Drake, 156 Ill. App. 3d at 428.
These holdings have not been challenged in any later cases.
We agree that the actual thief may be prosecuted under the
plain language of the present version of section 16B1(a)(4).
    The language in the indictment does not specifically charge
defendants either with actually stealing the property in question
or with receiving the property after it was stolen. Count II
alleges defendants Aexerted@ unauthorized control over the
property. We held in People v. Alexander, 93 Ill. 2d 73, 78
(1982), that A[a] defendant can be found guilty of theft solely on
the basis of knowingly exerting unauthorized control over the
property of another at the time of arrest, because the crime of
theft is not limited to the original taking of the property.
[Citations.]@ (Emphasis in original.) Thus, whether or not
defendants were the original thieves, they could be convicted
under section 16B1(a)(1) on the basis that they exerted control
over the property at the time of their arrest.
    The verdict forms provided for findings of guilt or innocence
on theft of property and theft of stolen property. The jury could
reasonably conclude that defendants committed theft on either

                               -8-
basis. The indictment did not require proof that the stolen
property was received from another person. Hence, the jury=s
verdict does not fail of necessity on the ground that the
property was either Aalready stolen@ or Anot yet stolen.@ The jury
could have reasonably concluded defendants both stole the
property and exerted control over it after it was stolen.
    We also agree with the State that the actual thief has no
choice but to believe that the property possessed is stolen. The
distinction drawn by the appellate court, that the statute
somehow differentiates between certainty and mere belief, is
inconsistent with the plain, unambiguous language of the
statute. Therefore, the verdicts on counts II and III are not
legally inconsistent on that basis. Accordingly, we hold the
appellate court erred in determining legal inconsistency
between those verdicts.
    Our holding does not mean, however, that convictions and
sentences on both verdicts may stand. It has long been
recognized that when two or more related offenses arise from
the same conduct, only the conviction for the most serious
offense is permitted. People v. King, 66 Ill. 2d 551, 562-64
(1977). Here, the convictions under counts II and III are for the
same offense and arise from the same conduct. The State has
conceded that the one act, one crime principle applies in this
case and that one of the convictions must be vacated. The
concurring appellate court justices agreed that the better
course would be for the reviewing court simply to vacate one of
the convictions, rather than to remand for a new trial. They felt
constrained, however, to remand for a new trial because of this
court=s precedent in People v. Jones, 207 Ill. 2d 122 (2003).
356 Ill. App. 3d at 227-28.
    In cases involving inconsistent jury verdicts, we have held
that the proper remedy on appeal is to reverse the convictions
and remand for a new trial. See People v. Porter, 168 Ill. 2d
201, 214-15 (1995); Hoffer, 106 Ill. 2d at 195. In Jones, we
explained that it would be improper for the trial court to enter
judgment on one of the inconsistent verdicts and, thereby,
usurp the jury=s independent function to determine guilt or
innocence. Jones, 207 Ill. 2d at 135.


                               -9-
    In this case, however, the verdicts were not legally
inconsistent and conviction on either count was justified by the
evidence. The jury plainly found that defendants were guilty of
theft, acquitting them only of burglary. Vacation of the sentence
on one of the counts would thus not usurp any jury function.
Additionally, the punishment for theft is the same, whether the
conviction is for violation of section 16B1(a)(1) or section
16B1(a)(4). The concurrent sentences imposed by the court
were for the same term of years on each count.
    Remand for a new trial under these circumstances would
unnecessarily tax judicial resources. The State has suggested
vacation of the judgment and sentence on count III. Defendant
has expressed no preference, and we discern no reason to
disregard the State=s suggestion. Hence, we reverse the
judgment of the appellate court and vacate defendants=
convictions and sentences on count III of the indictment.

                        CONCLUSION
    There is no legal inconsistency between the verdicts of
conviction on counts II and III of the indictment. One act, one
crime principles, however, require vacation of one of the
convictions and sentences. Remand for a new trial is
unnecessary under these circumstances, because conviction
under either count is supported by the evidence, and both the
statutory penalty and the concurrent sentences actually
imposed are identical. We therefore reverse the judgments of
the appellate court and vacate the judgments of conviction and
sentences on count III of the indictment.

                          Appellate court judgments reversed;
                       circuit court judgments vacated in part.




                              -10-